DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 12, filed 10/02/2021, with respect to claim objections to claim 7 have been fully considered and are persuasive.  The claim objection has been obviated by the claim amendments.  The claim objection of claim 7 has been withdrawn. 
Applicant’s arguments, see page 12, filed 10/02/2021, with respect to 35 U.S.C 112(b) rejections of claims 14 and 16-21 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 14 and 16-21 have been obviated by claim amendments.  The 35 U.S.C 112(b) rejections of claims 14 and 16-21 have 
Applicant’s arguments, see pages 13-15, filed 10/02/2021, with respect to the rejection(s) of claim(s) 1, 4-9, 14, and 16-21 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ende, et al. (U.S PGPub No. 2017/0347957) in view of Mirov, et al. (U.S PGPub No. 2016/0007925) and Hong, et al. (U.S PGPub No. 2014/0275852) (disclosed in IDS filed 08/10/2020).  This new ground(s) of rejection is made as a result of the claim amendments made in the claim set filed 10/02/2021.  The Applicant argues that Ende, in view of Mirov, does not teach the limitation “only when it is determined that the heart rate measuring device is fit with the user at the instant time: detecting, with a green light, a blood photoplethysmography (PPG) signal of the user during a non-intense activity; and detecting, with a red light, a blood PPG signal of the user during an intense activity”.  This new limitation (similar elements) are found in both independent claims 1 and 14.  The Examiner agrees, but as mentioned, a new grounds of rejection has been made now in view of Hong.  Please see 35 U.S.C 103 rejections below.
In Applicant’s arguments, on page 15, filed 10/02/2021, with respect to 35 U.S.C 103 rejections, the Applicant argues that had Mirov actually deployed an “alone” sensor, the device structure and methodology would have to be changed accordingly, making its methods and devices farther departing from the claimed embodiments, let alone facilitating more accurate measurement based on green light and red light for different types of activities of the user.  Again, the Examiner agrees that Mirov does not teach the alone or in concert with the other sensors, the alignment of the target”.  Mirov also teaches that alignment of a target with the further sensor (e.g. temperature sensor) could include alignment of the target with the energy emitter (paragraph [0058]).  These teachings by Mirov explain how the further sensor, when provided as a temperature sensor, can be utilized to detect alignment. The Applicant further argues that Mirov only seems to teach only the change in temperature of the target, not the change in the instant temperature with a reference temperature.  The Examiner disagrees.  Mirov teaches (Figure 1D, element 150d) that the further sensor (e.g. temperature sensor) could include an energy emitter configured to emit some energy (e.g., light, infrared, ultraviolet, acoustic, ultrasonic, electromagnetic, thermal, etc.) (paragraph [0058]).  Mirov teaches that the energy can be emitted to enable detection of some property of the wearer and/or a target by active detection (i.e., illuminating or otherwise exposing the target to energy such that a change in the target (e.g., a fluorescence, a temperature change, a scattering of energy) related to the property can be detected) (paragraph [0058]).  The Examiner argues that in order to determine a temperature change, there must be some kind of difference that is determined between an instant temperature and a reference temperature.  In other words, the determination of a temperature change obviates that an instant temperature and reference temperature are available.  Otherwise, no temperature change could be determined.  Please see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 4-9, 14, and 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "intense activity" and “non-intense activity” in claims 1 and 14 are relative terms that render the claims indefinite.  The terms "intense activity" and “non-intense activity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for "intense activity" and “non-intense activity” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The terms "red light" and “green light” in claims 1 and 14 are relative terms that render the claims indefinite.  The terms "red light" and “green light” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the It is unclear what the boundaries are for “red light" and “green light” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.  For instance, is there a particular wavelength range that the Applicant considers to be red or green light?

Claim 14 recites the limitation "the instant second time interval" on Page 7, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

*Note: Claims 4-9 and 16-21 are rejected as a result of their dependency on claims 1 and 14.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ende, et al. (U.S PGPub No. 2017/0347957) in view of Mirov, et al. (U.S PGPub No. 2016/0007925) and Hong, et al. (U.S PGPub No. 2014/0275852) (disclosed in IDS filed 08/10/2020).
Regarding claim 1, Ende discloses a method for monitoring heart rates of a user wearing a heart rate measurement device configured to detect biometric signals of the user (Abstract; paragraph 1, wearable heart rate sensor), the method comprising, each time when a biometric signal is to be detected: detecting one biometric signal of the user and a distance signal, the distance signal reflecting and corresponding to a degree of fitness between the heart rate measurement device and skin of the user (Paragraphs 93, 110-115, the physiological parameter sensor 3 emits both a biometric and distance signal, the signal may be separated using a filter, the biometric signal corresponds to heart rate measurement while the distance signal denotes whether the wearable device is too far from the skin); storing a reference temperature, wherein the reference temperature is defined as a temperature of the body of the user when the heart rate measurement device is closely fit with the user; obtaining an instant temperature; obtaining a temperature change by comparing the instant temperature with the reference temperature; comparing the temperature change with a preset temperature change threshold, determining that the heart rate measuring device is not fit with the user at the instant time(Paragraphs 93, 110-115, the physiological parameter sensor 3 emits both a biometric and distance signal, the signal may be separated using a filter, the biometric signal corresponds to heart rate measurement while the distance signal denotes whether the wearable device is too far from the skin; the optical pulse signal is compared to a threshold to determine whether the measured signal exceeds the threshold; measured heart rate value is presumably discard if the measured signal exceeds the threshold and indicates that the heart rate measurement would not be accurate and that the wearable device needs to be moved toward the skin to obtain a more accurate result); obtaining a heart rate value based on the one biometric signal, and determining whether the heart rate value is desirable based on the distance signal (Paragraphs 93, 110-115, the sensor 3 measures heart rate and the distance measurement indicates whether the measured heart rate is accurate); keeping the heart rate value if the heart rate value is determined to be desirable; discarding the heart rate value upon determination that the heart rate value is determined to be undesirable (Paragraphs 93, 110-115, the measured heart rate value is presumably discard if the distance measurement indicates that the heart rate measurement would not be accurate and that the wearable device needs to be moved toward the skin to obtain a more accurate result). 
Ende does not teach the limitations of instant claim 1, that is wherein the distance signal is obtained based only on a temperature signal detected by a single temperature sensor; wherein the heart rate value being desirable is defined as when temperature change is less than the preset temperature change threshold wherein the heart rate value being undesirable is defined as when the temperature change is greater than the preset temperature change threshold; and upon determining the heart rate value to be undesirable, generating a prompt indicative of a need to minimize the distance between the heart rate measurement device and the skin of the user; wherein the method further comprises, only when it is determined that the heart rate measuring device is fit with the user at the instant time: detecting, with a green light, a blood photoplethysmography (PPG) signal of the user during a non-intense activity; and detecting, with a red light, a blood PPG signal of the user during an intense activity.
Mirov teaches wearable devices that include photodetectors for detecting alignment with the target of the wearable device (paragraph [0003]).  Mirov also teaches that such a wearable device could be used to detect a variety of properties, such as heart rate, of the wearer of the wearable device (paragraph [0094]).  Mirov further teaches that a sensor could be configured to emit a pulse of acoustic energy and to detect a time delay of acoustic energy reflected by the skin, wherein the detected time delay could be related to a distance between the sensor and the skin (paragraph [0047]).  Mirov even further teaches that the wearable device could include a display that could be operated to present a relative alignment display indicating that the target (e.g. skin) is not aligned (paragraph [0084]).  Mirov teaches the distance sensor is a temperature sensor and the distance signal is an instant temperature of the user (Paragraph [0058], the sensor 150d determines its own alignment through detecting a temperature change which would necessitate comparing an instant temperature with a reference temperature).  Mirov also teaches (Figure 1D, element 150d) that the further sensor (e.g. temperature sensor) could be configured to detect alone the alignment of the target (paragraph [0057], lines 10-13).  Mirov further teaches that the wearable device only needs to include at least one photodetector to detect alignment of a target relative to the at least one photodetector by detecting light emitted from the target in response to illumination (paragraph [0004]).   Mirov even further teaches (Figure 1D, element 150d) that the further sensor (e.g. temperature sensor) could include an energy emitter configured to emit some energy (e.g., light, infrared, ultraviolet, acoustic, ultrasonic, electromagnetic, thermal, etc.) (paragraph [0058]).  Mirov teaches that the energy can be emitted to enable detection of some property of the wearer and/or a target by active detection (i.e., illuminating or otherwise exposing the target to energy such that a change in the target (e.g., a fluorescence, a temperature change, a scattering of energy) related to the property can be detected) (paragraph [0058]).  Mirov also teaches that alignment of a target with the further sensor (e.g. temperature sensor) could include alignment of the target with the energy emitter (paragraph [0058]).
Hong teaches a wearable heart rate monitor that includes a motion sensor and a photoplethysmographic (PPG) sensor (abstract).  Hong teaches that the PPG sensor includes a periodic light source and that in some embodiments, the periodic light source of the PPG sensor is an LED (paragraphs [0036]-[0037]).  Hong teaches that the wearable heart rate monitor uses algorithms to remove movement artifacts in the PPG signal in order to isolate the heart rate signal (paragraph [0120]).  Hong also acknowledges that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Ende’s teaching of monitoring heart rates with Mirov’s teachings of ensuring proper alignment of wearable sensors.  Like Ende, Mirov teaches the use of a wearable device to enable long-term monitoring of a medical state or condition of the body of a wearer while allowing the wearer to perform activities of daily living, to travel, to commute, or to engage in other activities with minimal interruption (see paragraph [0002] of Mirov).  Also like Ende, Mirov teaches a wearable device that is capable of determining the heart rate of the wearer (see paragraph [0094] of Mirov).  It would have been obvious to have modified Ende’s teaching with a sensor that measures a time interval in order to determine distance between the device and the user’s skin as this is a feature taught by Mirov (paragraph [0047]).  It would have been obvious to have included Mirov’s teaching of a see paragraph [0057], lines 10-13). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also modified the teachings of Ende and Mirov with the teachings of Hong, who also teaches a heart rate monitor.  One of ordinary skill in the art would have wanted to modify the teaching of Ende with the teachings of Hong, as Hong also teaches measuring heart rate with the use of PPG sensors.  Although Hong does not specifically teach using a green light to detect the PPG signal of the user during a non-intense activity and a red light to detect a PPG signal of the user during intense activity, one of ordinary skill in the art would have found it obvious to do so based on Hong’s teachings.   Hong teaches that the light may be changed from infrared to green when the user’s skin temperature is cooler (please see paragraph [0143] of Hong).  One of ordinary skill in the art would have found it obvious that the user would have cooler skin when performing a non-intense activity.  From please see paragraph [0143] of Hong).  One of ordinary skill in the art would have found it obvious that intense and non-intense activity could be considered different conditions of operation.  One of ordinary skill in the art would have also recognized that Ende teaches that the light source used in the physiological sensor of Ende’s device could be a green or red LED (please see paragraphs [0094]-[0095] of Ende).  This would have further made it obvious to one of ordinary skill in the art to implement the teachings of Hong to vary the wavelength levels of light to emit different colors based on the conditions of operation.
Therefore, claim 1 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 4, Ende, in view of Mirov and Hong, renders obvious the method of claim 1, as indicated hereinabove.  Ende also teaches the limitations of instant claim 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Ende with the modified teachings of Ende, Mirov, and Hong because Ende teaches a wearable sensor for maintaining contact or maintaining a particular distance of separation between the wearable sensor and the user (paragraph [0001]).  Ende also teaches wherein an actuator is activated to move the wearable device closer to the skin once the distance measurement exceeds or goes below a threshold (Paragraphs 110-115).  Therefore, claim 4 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 5, Ende, in view of Mirov and Hong, renders obvious the method of claim 4, as indicated hereinabove.  Ende does not disclose wherein the action instruction comprises a prompt instruction configured to prompt the user to manually adjust the heart rate measurement device to be fit with the skin of the user; and the sending an action instruction to the heart rate measurement device to manually or automatically adjust the 
Mirov teaches the action instruction comprises a prompt instruction configured to prompt the user to manually adjust the heart rate measurement device to be fit with the skin of the user; and the sending an action instruction to the heart rate measurement device to manually or automatically adjust the degree of fitness between the heart rate measurement device and the skin of the user comprises: sending the prompt instruction to the heart rate measurement device (Paragraph 84, when the device detects that the alignment of the device is off, the user is prompted by the device to readjust the device).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ende and add the manual adjustment prompt taught by Mirov in order to allow the user to adjust the device's fit to what is most comfortable for the user. 
Therefore, claim 5 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 6, Ende, in view of Mirov and Hong, renders obvious the method of claim 4, as indicated hereinabove.  Ende also discloses the action instruction comprises an adjusting instruction configured to instruct the heart rate measurement device for automatically adjusting to be fit with the skin of the user; and the sending an instruction to the heart rate measurement device to adjust the degree of fitness between the heart rate measurement device and the skin of the user comprises: sending the adjusting instruction to the heart rate measurement device (Paragraphs 110-115, once the distance measurement exceeds or goes below a threshold, the actuator is automatically activated to move the wearable device closer to the skin).


Regarding claim 7, Ende, in view of Mirov and Hong, renders obvious the method of claim 1.  Ende also discloses prior to the detecting of one biometric signal and the distance signal: collecting physical information of the user; determining whether a body of the user is in a state of movement based on the physiological information; and sending an action instruction to the heart rate measurement device to adjust the degree of fitness between the heart rate measurement device and the skin of the user if the body of the user is determined to be in the state of movement (Paragraphs 36-43, the device can determine whether the sensors have moved due to user movement and adjust the actuator to compensate for the movement).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Ende with the modified teachings of Ende and Mirov because Ende teaches a wearable sensor for maintaining contact or maintaining a particular distance of separation between the wearable sensor and the user (paragraph [0001]).  Ende also teaches that the device can 
Therefore, claim 7 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 8, Ende, in view of Mirov and Hong, renders obvious the method of claim 7, as indicated hereinabove.  Ende does not disclose wherein the action instruction comprises a prompt instruction configured to prompt the user to manually adjust the heart rate measurement device to be fit with the skin of the user; and the sending an action instruction to the heart rate measurement device to manually or automatically adjust the degree of fitness between the heart rate measurement device and the skin of the user comprises: sending the prompt instruction to the heart rate measurement device.
Mirov teaches the action instruction comprises a prompt instruction configured to prompt the user to manually adjust the heart rate measurement device to be fit with the skin of the user; and the sending an action instruction to the heart rate measurement device to manually or automatically adjust the degree of fitness between the heart rate measurement device and the skin of the user comprises: sending the prompt instruction to the heart rate measurement device (Paragraph 84, when the device detects that the alignment of the device is off, the user is prompted by the device to readjust the device).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ende and add the manual adjustment prompt taught by Mirov in order to allow the user to adjust the device's fit to what is most comfortable for the user. Therefore, claim 8 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 9, Ende, in view of Mirov and Hong, renders obvious the method of claim 7, as indicated hereinabove.  Ende also discloses the action instruction comprises an adjusting instruction configured to instruct the heart rate measurement device for automatically adjusting to be fit with the skin of the user; and the sending an instruction to the heart rate measurement device to manually or automatically adjust the degree of fitness between the heart rate measurement device and the skin of the user comprises: sending the adjusting instruction to the heart rate measurement device (Paragraphs 36-43, the device can determine whether the sensors have moved due to user movement and adjust the actuator to compensate for the movement).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Ende with the modified teachings of Ende and Mirov because Ende teaches a wearable sensor for maintaining contact or maintaining a particular distance of separation between the wearable sensor and the user (paragraph [0001]).  Ende also teaches that the device can determine whether the sensors have moved due to user movement and can adjust the actuator to compensate the movement (Paragraphs 36-43). Therefore, claim 9 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 14, Ende discloses a heart rate measurement device (Abstract, paragraph 1, wearable heart rate sensor), comprising a heart rate detecting sensor (Paragraphs 93, the physiological parameter sensor 3 measures heart rate), and a processor (Paragraphs 113, controller), wherein: the heart rate detecting sensor is coupled to the processor, and is configured to detect, and to transmit to the processor,  wherein the processor is configured to store a reference temperature, wherein the reference temperature is defined as a temperature of the body of the user when the heart rate measurement device is closely fit with the user; wherein the processor is configured to determine an instant temperature;  wherein the processor is configured to determine a temperature change by comparing the instant temperature with the reference temperature; wherein the processor is configured to compare the temperature change with a preset temperature change threshold, wherein the processor is configured to determine whether the heart rate measuring device is not fit with the user at the instant the physiological parameter sensor 3 emits both a biometric and distance signal, the signal may be separated using a filter, the biometric signal corresponds to heart rate measurement while the distance signal denotes whether the wearable device is too far from the skin; the optical pulse signal is compared to a threshold to determine whether the measured signal exceeds the threshold; measured heart rate value is presumably discard if the measured signal exceeds the threshold and indicates that the heart rate measurement would not be accurate and that the wearable device needs to be moved toward the skin to obtain a more accurate result).
Ende does not teach the limitations of instant claim 14, that is wherein the heart rate value being desirable is defined as when the instant second time interval is determined to be greater than a preset threshold; wherein the heart rate measurement device further comprises: a first light-emitting sub-circuit configured to emit a green light to detect a blood photoplethysmography (PPG) signal of the user during a non- intense activity; a second light-emitting sub-circuit configured to emit a red light to detect blood PPG signal of the user during an intense activity; and both the blood PPG signals detected with the green light and the red light are obtained when it is determined that the heart rate measuring device is fit with the user at the instant time.
Mirov teaches wearable devices that include photodetectors for detecting alignment with the target of the wearable device (paragraph [0003]).  Mirov also teaches that such a wearable device could be used to detect a variety of properties, such as heart rate, of the wearer of the wearable device (paragraph [0094]).  Mirov further teaches that a sensor could be configured to emit a pulse of acoustic energy and to detect a time delay of acoustic energy reflected by the skin, wherein the detected time delay could be related to the sensor 150d determines its own alignment through detecting a temperature change which would necessitate comparing an instant temperature with a reference temperature).  Mirov also teaches (Figure 1D, element 150d) that the further sensor (e.g. temperature sensor) could be configured to detect alone the alignment of the target (paragraph [0057], lines 10-13).  Mirov further teaches that the wearable device only needs to include at least one photodetector to detect alignment of a target relative to the at least one photodetector by detecting light emitted from the target in response to illumination (paragraph [0004]).   Mirov even further teaches (Figure 1D, element 150d) that the further sensor (e.g. temperature sensor) could include an energy emitter configured to emit some energy (e.g., light, infrared, ultraviolet, acoustic, ultrasonic, electromagnetic, thermal, etc.) (paragraph [0058]).  Mirov teaches that the energy can be emitted to enable detection of some property of the wearer and/or a target by active detection (i.e., illuminating or otherwise exposing the target to energy such that a change in the target (e.g., a fluorescence, a temperature change, a scattering of energy) related to the property can be detected) (paragraph [0058]).  Mirov also teaches that alignment of a target with the further sensor (e.g. temperature sensor) could include alignment of the target with the energy emitter (paragraph [0058]).
Hong teaches a wearable heart rate monitor that includes a motion sensor and a photoplethysmographic (PPG) sensor (abstract).  Hong teaches that the PPG sensor includes a periodic light source and that in some embodiments, the periodic light source of the PPG sensor is an LED (paragraphs [0036]-[0037]).  Hong teaches that the wearable heart rate monitor uses algorithms to remove movement artifacts in the PPG signal in order to isolate the heart rate signal (paragraph [0120]).  Hong also acknowledges that ambient light may make it difficult to extract a user’s heart rate from a PPG signal (paragraph [0123]).  Hong teaches that in some embodiments, the color or wavelength of the light emitted by the light source, e.g., an LED (or set of LEDs), may be modified, adjusted, and/or controlled in accordance with a predetermined type of physiological data being acquired or conditions of operation (paragraph [0143]).  Hong also teaches that the wavelength of the light emitted by the light source may be adjusted and/or controlled to optimize and/or enhance the “quality” of the physiological data obtained and/or sampled by the detector (paragraph [0143]).  Hong further teaches that for example, the color of the light emitted by the LED may be switched from infrared to green when the user’s skin temperature or the ambient temperature is cool in order to enhance the signal corresponding to cardiac activity (paragraph [0143]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Ende’s teaching of monitoring heart rates with Mirov’s teachings of ensuring proper alignment of wearable sensors.  Like Ende, Mirov teaches the use of a wearable device to enable long-term monitoring of a medical state or condition of the body of a wearer while allowing the wearer to perform activities of daily living, to travel, to commute, or to engage in other see paragraph [0002] of Mirov).  Also like Ende, Mirov teaches a wearable device that is capable of determining the heart rate of the wearer (see paragraph [0094] of Mirov).  It would have been obvious to have modified Ende’s teaching with a sensor that measures a time interval in order to determine distance between the device and the user’s skin as this is a feature taught by Mirov (paragraph [0047]).  It would have been obvious to have included Mirov’s teaching of a manual adjustment prompt in order to allow the user to adjust the device’s fit to what was comfortable to the user and produced a better reading of the physiological measure carried out by the device (paragraph [0084]).  It would have been obvious that with such a prompt, there exists a threshold for determining whether the physiological measure, such as heart rate, would be considered desirable.  It would have been obvious to one of ordinary skill in the art to modify Ende and add the temperature sensor taught by Mirov in order to provide an additional method to more accurately determine if the wearable sensor(s) have been misaligned.  It would have further been obvious that only one temperature sensor is necessary to determine alignment, e.g. distance, as Mirov explains that this sensor can be configured to detect alignment alone (see paragraph [0057], lines 10-13). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also modified the teachings of Ende and Mirov with the teachings of Hong, who also teaches a heart rate monitor.  One of ordinary skill in the art would have wanted to modify the teaching of Ende with the teachings of Hong, as Hong also teaches measuring heart rate with the use of PPG sensors.  Although Hong does not specifically teach using a green light to detect the please see paragraph [0143] of Hong).  One of ordinary skill in the art would have found it obvious that the user would have cooler skin when performing a non-intense activity.  From Hong’s teaching, one of ordinary skill in the art would find it obvious that the user’s skin temperature would be higher when infrared light is used.  One of ordinary skill in the art would find it obvious that the user’s skin temperature would be higher during intense activity.  While Hong’s invention explains using infrared light, one of ordinary skill in the art would recognize that red light is between green light and infrared light on the electromagnetic spectrum.  Therefore, relative to green light, red light’s wavelength is lower as is infrared light’s wavelength.  Therefore, one of ordinary skill in the art would find it obvious that red light could be used in place of infrared light to achieve the same effect of using a lower-wavelength light when the skin temperature is warmer (e.g., during intense activity).  One of ordinary skill in the art would have wanted to change the color of the light emitted in accordance with a predetermined type of physiological data being acquired or conditions of operation, as explained by Hong (please see paragraph [0143] of Hong).  One of ordinary skill in the art would have found it obvious that intense and non-intense activity could be considered different conditions of operation.  One of ordinary skill in the art would have also recognized that Ende teaches that the light source used in the physiological sensor of Ende’s device could be a green or red LED (please see paragraphs [0094]-[0095] of Ende).  This would have further made it 
Therefore, claim 14 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 16, Ende, in view of Mirov and Hong, renders obvious the heart rate measurement device of claim 14, as indicated hereinabove.  Ende also disclose an action portion coupled to the processor, wherein: the processor is further configured to start timing if determining that the heart rate value is not desirable, and to send an action instruction to the action portion if no heart rate value is determined as desirable within a time period, or to stop timing and reset if otherwise; and the action portion is configured, upon receiving the action instruction from the processor, to act on the heart rate measurement device to adjust the degree of fitness between the heart rate measurement device and the skin of the user (Paragraphs 110-115, once the distance measurement exceeds or goes below a threshold, it indicates that the heart rate is not desirable and the actuator is activated to move the wearable device closer to the skin).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Ende with the modified teachings of Ende and Mirov because Ende teaches a wearable sensor for maintaining contact or maintaining a particular distance of separation between the wearable sensor and the user (paragraph [0001]).  Ende also teaches wherein an actuator is activated to move the wearable device closer to the skin once the distance measurement exceeds or goes below a threshold (Paragraphs 110-115).  Therefore, claim 16 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 17, Ende, Mirov, and Hong, renders obvious the heart rate measurement device of claim 16, as indicated hereinabove.  Ende does not disclose wherein the action portion comprises a prompting portion, and the action instruction comprises a prompt instruction, wherein: the prompting portion is configured, upon receiving the prompt instruction from the processor, to prompt the user for manually adjusting the heart rate measurement device to be fit with the skin of the user.
Mirov teaches wherein the action portion comprises a prompting portion, and the action instruction comprises a prompt instruction, wherein: the prompting portion is configured, upon receiving the prompt instruction from the processor, to prompt the user for manually adjusting the heart rate measurement device to be fit with the skin of the user (Paragraph 84, when the device detects that the alignment of the device is off, the user is prompted by the device to readjust the device).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ende and add the manual adjustment prompt taught by Mirov in order to allow the user to adjust the device's fit to what is most comfortable for the user. Therefore, claim 17 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 18, Ende, in view of Mirov and Hong, renders obvious the heart rate measurement device of claim 16, as indicated hereinabove.  Ende also discloses wherein an action portion comprises an adjusting portion, and the action instruction comprises an adjusting instruction, wherein the adjusting portion is configured, upon receiving the adjusting instruction from the processor, to automatically adjust the heart rate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Ende with the modified teachings of Ende and Mirov because Ende teaches a wearable sensor for maintaining contact or maintaining a particular distance of separation between the wearable sensor and the user (paragraph [0001]).  Ende also teaches wherein an actuator is activated to move the wearable device closer to the skin once the distance measurement exceeds or goes below a threshold (Paragraphs 110-115).  Therefore, claim 18 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.
 
Regarding claim 19, Ende, in view of Mirov and Hong, renders obvious the heart rate measurement device of claim 14, as indicated hereinabove.  Ende also discloses a physiological information collecting portion and an action portion, each coupled to the processor, wherein: the physiological information collecting portion is configured to collect physiological information of the user, and to send the physiological information to the processor; and the processor is further configured to determine whether a body of the user is in a state of movement based on the physiological information, and if so, to start timing and to send an action instruction to the action portion, or if otherwise, to stop timing and reset; and the action portion is configured, upon receiving the action instruction from the processor, to act on the heart rate measurement device to adjust the degree of fitness between the heart rate measurement device and the skin of the user (Paragraphs 36-43, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Ende with the modified teachings of Ende and Mirov because Ende teaches a wearable sensor for maintaining contact or maintaining a particular distance of separation between the wearable sensor and the user (paragraph [0001]).  Ende also teaches that the device can determine whether the sensors have moved due to user movement and adjust the actuator to compensate for the movement and allow the sensor to provide accurate measurements (paragraphs 36-43).  Therefore, claim 19 is unpatentable over Ende, et al., Mirov, et al, and Hong, et al.

Regarding claim 20, Ende, in view of Mirov and Hong, renders obvious the heart rate measurement device of claim 19.  Ende does not disclose wherein the action portion comprises a prompting portion, and the action instruction comprises a prompt instruction, wherein: the prompting portion is configured, upon receiving the prompt instruction from the processor, to prompt the user for manually adjusting the heart rate measurement device to be fit with the skin of the user.
Mirov teaches wherein the action portion comprises a prompting portion, and the action instruction comprises a prompt instruction, wherein: the prompting portion is configured, upon receiving the prompt instruction from the processor, to prompt the user for manually adjusting the heart rate measurement device to be fit with the skin of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ende and add the manual adjustment prompt taught by Mirov in order to allow the user to adjust the device's fit to what is most comfortable for the user. Therefore, claim 20 is unpatentable over Ende, et al., Mirov, et al., and Hong, et al.

Regarding claim 21, Ende, in view of Mirov and Hong, renders obvious the heart rate measurement device of claim 19, as indicated hereinabove.  Ende also discloses wherein an action portion comprises an adjusting portion, and the action instruction comprises an adjusting instruction, wherein the adjusting portion is configured, upon receiving the adjusting instruction from the processor, to automatically adjust the heart rate measurement device to be fit with the skin of the user (Paragraphs 36-43, the device can determine whether the sensors have moved due to user movement and automatically adjust the actuator to compensate for the movement and allow the sensor 3 to provide accurate measurements).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Ende with the modified teachings of Ende and Mirov because Ende teaches a wearable sensor for maintaining contact or maintaining a particular distance of separation between the wearable sensor and the user (paragraph [0001]).  Ende also teaches that the device can determine whether the sensors have moved due to user movement and adjust the actuator to compensate for the movement and allow the sensor to provide accurate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792